Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6 and 15-31 are pending. Claims 7-14 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 03/08/2021 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 12/08/2020 because of the following omission(s) or matter(s): Applicant failed to respond to paragraphs 139-142 of the aforementioned office action rejection. Furthermore Applicant failed to respond to and address all of the rejections made in paragraphs 6-9 of the previous office action. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Specification Objection
As per [0025] of the Specification in ll. 8 amend “ca” to “can”.

Claim Objection
As per claim 4, in ll. 11 “instance” should be “instances”.

As per claim 24, it is objected to using the same rationale as claim 4.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 1-6 and 15-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 4-5 what does “previously instantiated and provisioned” mean? In other words, are the service instances of a workload instantiated and provisioned before the discovery or before the receiving of the migration request or before both? In ll. 7 it is unclear as to whether the multiple related service components are related to the corresponding service model or related to one another or related to the workload instance(s). In ll. 12 it is not clear as to how the multiple related service components of the workload are the same and/or different than the multiple related service components of the corresponding service model recited in ll. 7-8. Ll. 10-11 recite migrating the workload from the source to target infrastructure, but there is no recitation earlier in the claim that the workload actually resides on the source infrastructure. Rather only the service instances of a corresponding service model are previously instantiated and provisioned by the source infrastructure. To that end the claims merely recite that the service instances of the corresponding service model are previously instantiated and provisioned by the source infrastructure without detailing where they are actually instantiated and provisioned. The examiner believes that the ambiguities above are causing the Applicant and examiner to interpret and argue the claims and cited art differently, and thus the examiner strongly urges the Applicant to rewrite the claims in a more clear, precise, definitive, and distinct manner.

As per claim 15, it has similar deficiencies as claim 1 and is therefore rejected using the same rationale. Additionally, what is the difference between the recited “previously instantiated and provisioned service instances” in ll. 6-7 and “the one or more previously instantiated and provisioned workload service instances” recited in ll. 8-9?

As per claim 20, it has similar deficiencies as claim 15 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zager et al. (US 2012/0089711) (hereinafter Zager as previously cited) in view of Parameshwaran et al. (US 2019/0250946) (hereinafter Parameshwaran as previously cited).

As per claim, Zager teaches the invention substantially as claimed including a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: 
	discover ([0040]; [0044]; [0064] discover data and objects for the topology and discovery data), a topology model of a corresponding service model previously instantiated and legacy topology of a first configuration management system), the one or more previously instantiated and provisioned service instances comprising multiple related service components of the corresponding service model and comprising resources and tasks and the topology model representing dependency relationships among the multiple related service components (fig. 2, 5-7; abstract; [0008]; [0056]-[0059]; [0067]-[0068] related service objects, task sequences, deployments, collections, clients and their related dependencies); and 
	migrate, responsive to the discovery of the topology model and based on the topology model, the workload from the source infrastructure to a target infrastructure different from the source infrastructure ([0040]; [0043]-[0044]; [0064] migrate data and objects based on discovery and system topology for example from a SCCM system to a different non-SSCM system infrastructure), and the multiple related service components of the workload from the source infrastructure to the target infrastructure ([0008]; [0019]-[0020]; [0029]; [0034]-[0035]; [0055] migrate service components between topologies of the configuration management systems).

Zager does not explicitly teach responsive to receiving a migration request by analyzing service model configuration information describing one or more previously instantiated and provisioned service instances of a workload.

However, Parameshwaran teaches responsive to receiving a migration request by analyzing service model configuration information describing one or more previously instantiated and provisioned service instances of a workload ([0090] analyze workloads and topology in response to a migration request. See the Response to Arguments of the instant office for a further explanation).

Parameshwaran and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Parameshwaran teaches analyzing workloads and topologies based on a migration request. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zager in view of Parameshwaran because it would provide for a way to preserve dependencies and other data across the migration of topologies of different management systems via the analysis of said topologies.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claims 1 and 15 above, and further in view of Hsuan et al. (US 2015/0089499) (hereinafter Hsuan as previously cited) in view of Maes (US 2017/0302532) (as previously cited).

As per claim 2, Zager further teaches wherein the corresponding service topology model comprises a graph of interconnected nodes, each node representing a respective service component (fig. 2-4); interrogate, by an application programming interface, the workload to data and extraction layers for gathering and collecting data; [0036]-[0037]; [0055]; [0064]; [0068] user console interface to view, interact with, and make topology changes).

Zager and Parameshwaran do not explicitly teach:
	wherein the service model comprises one of Topology and Orchestration Standard for Cloud Application (TOSCA), HCM Sequential, topology and universal models, CloudFormation, OpenStack Heat, OpenStack Python provisioning, and Terraforms, wherein the topology model comprises a graph of interconnected nodes, each interconnected node representing a respective service component, with interconnections representing an operational relationship between the interconnected nodes,
	wherein the topology model comprises information regarding which network address(es) is/are to be reconfigured if a migration of the workload occurs, and wherein the instructions upon execution cause a system to deploy the workload on the source infrastructure by a cloud controller based on the topology model.

However, Hsuan teaches wherein the topology model comprises information regarding which network address(es) is/are to be reconfigured if a migration of the workload occurs ([0027]-[0029]; [0036]; [0045] determine which addresses are affected and might change due to the migration based on the topology information).

Hsuan and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration 

Zager, Parameshwaran, and Hsuan do not explicitly teach:
	wherein the service model comprises one of Topology and Orchestration Standard for Cloud Application (TOSCA), HCM Sequential, topology and universal models, CloudFormation, OpenStack Heat, OpenStack Python provisioning, and Terraforms, wherein the topology model comprises a graph of interconnected nodes, each interconnected node representing a respective service component, with interconnections representing an operational relationship between the interconnected nodes,
	wherein the instructions upon execution cause a system to deploy the workload on the source infrastructure by a cloud controller based on the topology model.

However, Maes teaches:
	wherein the service model comprises one of Topology and Orchestration Standard for Cloud Application (TOSCA), HCM Sequential, topology and universal models, CloudFormation, OpenStack Heat, OpenStack Python provisioning, and Terraforms ([0068]; [0105]), wherein the topology model comprises a graph of interconnected nodes, each interconnected node representing a respective service component, with interconnections representing an operational relationship between the interconnected nodes (fig. 1 and 8),
deployment of a topology within a cloud).

Maes and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Maes teaches TOSCA and deployment of a topology within a cloud. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Hsuan in view of Maes because Maes describes policies that define what actions are to take place within the topology should a problem arise or an incident be raised during deployment of the topology.

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claims 1 and 15 above, and further in view of Chen et al. (US 2015/0154056) (hereinafter Chen as previously cited) in view of Hejlsberg et al. (US 2004/0088688) (hereinafter Hejlsberg as previously cited) in view of Ghosh et al. (US 2016/0055038) (hereinafter Ghosh as previously cited).

As per claim 3, Zager and Parameshwaran do not explicitly teach wherein the one or more previously instantiated and provisioned service instances of the workload comprises plural Day-2 operations of the corresponding service model, wherein the topology model comprises a declarative or prescriptive blueprint, wherein the instructions upon execution cause a system to: burst the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload.

However, Chen teaches wherein the one or more previously instantiated and provisioned service instances of the workload comprises plural Day-2 operations of the corresponding service model ([0001] the generic application blueprint system may treat all day-2 operations as update).

Chen and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Chen teaches day-2 operations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Chen because it would 

Zager, Parameshwaran, and Chen do not explicitly teach wherein the topology model comprises a declarative or prescriptive blueprint, wherein the instructions upon execution cause a system to: burst the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload.

However, Hejlsberg teaches wherein the topology model comprises a declarative or prescriptive blueprint ([0075]).

Hejlsberg and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Hejlsberg teaches a declarative blueprint. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Chen in view of Hejlsberg because it would preserve code changes across recompilations of the code.

Zager, Parameshwaran, Chen, and Hejlsberg do not explicitly teach wherein the instructions upon execution cause a system to: burst the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and 

However, Ghosh teaches wherein the instructions upon execution cause a system to: burst the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload ([0004]-[0006]; [0018]; [0066] cloud bursting and scaling).

Ghosh and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Ghosh teaches cloud bursting and scaling. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Chen, and Hejlsberg in view of Ghosh because it would provide for a flexible and dynamic system topology to meet changing system demands.

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claims 1 and 15 above, and further in view of Tang et al. (US 2015/0172136) (hereinafter Tang as previously cited) in view of Bryant et al. (US 2018/0129523) (hereinafter Bryant as previously cited) in view of Sekiguchi (US 2011/0161491) (as previously cited).

As per claim 4, Zager further teaches wherein the multiple related service components of the workload comprise an arrangement of resources and resource executable service code (fig. 2 and 5-7).

Zager and Parameshwaran do not explicitly teach wherein the migrating is performed by a migration controller as a service, wherein the migrating involves orchestrating all components of a topology of the workload to be migrated and provisioning resources on the target infrastructure to support the workload once migrated, and further comprising instructions that upon execution cause the system to: after migrating, deploy one or more new service instances of the workload at the target infrastructure; and after migrating, delete the one or more previously instantiated and provisioned service instance of the workload at the source infrastructure.

However, Tang teaches wherein the migrating is performed by a migration controller as a service, wherein the migrating involves orchestrating all the components of a topology of the workload to be migrated ([0023] orchestrate the computing, storage, and network resources with unified scheduling based on the unit of point-of-delivery) and provisioning resources on the target infrastructure to support the workload once migrated ([0058]; [0112]; [0175] provision resources).

Tang and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Tang teaches orchestrating and provisioning resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Tang because it would maintain the completeness and consistency of the computing environment for cloud computing resource management in an enterprise data center.

Zager, Parameshwaran, and Tang do not explicitly teach after migrating, deploy one or more new service instances of the workload at the target infrastructure; and after migrating, delete the one or more previously instantiated and provisioned service instance of the workload at the source infrastructure.

However, Bryant teaches after migrating, deploy one or more new service instances of the workload at the target infrastructure ([0053] deploying the second subset of virtual machine(s) to the second set of powered hardware components after completion of migrating of the first subset of virtual machine(s)).

Bryant and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Bryant teaches migrating virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Tang in view of Bryant 

Zager, Parameshwaran, Tang, and Bryant do not explicitly teach after migrating, delete the one or more previously instantiated and provisioned service instance of the workload at the source infrastructure.

However, Sekiguchi teaches after migrating, delete the one or more previously instantiated and provisioned service instance of the workload at the source infrastructure ([0082] when the migration is completed the migration control apparatus deletes the source VM).

Sekiguchi and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Sekiguchi teaches migrating virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Tang, and Bryant in view of Sekiguchi because it would provide for a way to determine the migration time for migrating virtual machines.

As per claim 5, Tang teaches wherein instantiation of the workload comprises creating a concrete instance of a service ([0047]-[0048]; [0104]; [0109]; [0138]-[0140]), wherein provisioning of the workload comprises subscribing to one or more resources, services, and/or workloads ([0009]; [0088]; [0090]), wherein the multiple related service components of the live migration through load balancing).

As per claim 24, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claim 1 above, and further in view of Ovesea et al. (US 2019/0235895) (hereinafter Ovesea as previously cited) in view of Rolia et al. (US 2011/0307291) (hereinafter Rolia as previously cited).

As per claim 6, Zager and Parameshwaran do not explicitly teach wherein the topology model refers to one or more service models, wherein migrating the workload comprises copying the workload from the source infrastructure to the target infrastructure as part of scaling out the workload, wherein, during the migration, dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology modeler.

However, Ovesea teaches wherein migrating the workload comprises copying the workload from the source infrastructure to the target infrastructure as part of scaling out the copy data and scale up system), wherein, during the migration, dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology model ([0054] execution multiple migrations so long as any dependency relationships between migration components and/or between migration steps are respected or maintained).

Ovesea and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Ovesea teaches migrating application data and services. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Ovesea because it would provide for an automatic migration approach thus avoiding manual input that could lead to inefficiencies, errors, prolonged downtimes, and even system failures.

Zager, Parameshwaran, and Ovesea do not explicitly teach wherein the topology model refers to one or more service models.

However, Rolia teaches wherein the topology model refers to one or more service models (abstract; [0010]; [0020]; [0022]; [0024]).

Rolia and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Rolia teaches topology and service models. Therefore it would have .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claim 15 above, and further in view of Killamsetti et al. (US 2020/0167238) (hereinafter Killamsetti as previously cited).

As per claim 19, Zager further teaches wherein the multiple related service components of the workload comprise an arrangement of resources and resource executable service code (fig. 2 and 5-7).

Zager and Parameshwaran do not explicitly teach wherein the instructions are executable on the processor to migrate the workload by: performing a coarse copy of a state and data of the workload from the source infrastructure to the target infrastructure; and performing a delta copy of the state and data of the workload from the source infrastructure to the target infrastructure, the delta copy comprising copying changes in value of the state and data of the workload relative to the coarse copy.

However, Killamsetti teaches wherein the instructions are executable on the processor to migrate the workload by: performing a coarse copy of a state and data of the workload from the source infrastructure to the target infrastructure (abstract; [0017]; [0025]; [0064] full snapshots); delta and incremental snapshots).

Killamsetti and Zager are both concerned with virtual resources. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Killamsetti teaches delta and full snapshots of data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Killamsetti because it would provide for a way to restore system state based on a prior snapshot of the system.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claim 15 above, and further in view of Tang.

As per claim 25, Zager further teaches wherein migrating the workload from the source infrastructure to the target infrastructure comprises migrating the workload from being deployed on virtual resources of a first virtual image format on the source infrastructure to being deployed on virtual resources of a second virtual image format on the target infrastructure, the first virtual image format being the same as or different from the second virtual image format ([0040]; [0043]-[0044]; [0064] migrate data and objects based on discovery and system topology for example from a SCCM system to a different non-SSCM system infrastructure).

Zager and Parameshwaran do not explicitly teach wherein the multiple related service components of the workload comprise an arrangement of virtual machines, wherein instantiation of the workload comprises creating a concrete instance of a service, wherein provisioning of the workload comprises subscribing to one or more resources, services, and/or workloads.

However, Tang teaches wherein the multiple related service components of the workload comprise an arrangement of virtual machines, wherein instantiation of the workload comprises creating a concrete instance of a service ([0047]-[0048]; [0104]; [0109]; [0138]-[0140]), wherein provisioning of the workload comprises subscribing to one or more resources, services, and/or workloads ([0009]; [0088]; [0090]).

Tang and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Tang teaches orchestrating and provisioning resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Tang because it would maintain the completeness and consistency of the computing environment for cloud computing resource management in an enterprise data center.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claim 15 above, and further in view of Ovesea in view of Tang.

As per claim 26, Zager and Parameshwaran do not explicitly teach wherein, during the migration, the dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology model and wherein the instructions upon execution cause the processor to: configure, before, during or after the migrating, one or more of: load-balancing, synchronizing a database, or routing infrastructure or reconfigure a component to assign a new network address to the component, so that communications are directed to the new network address.

However, Ovesea teaches wherein, during the migration, the dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology model ([0054] execution multiple migrations so long as any dependency relationships between migration components and/or between migration steps are respected or maintained).

Ovesea and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Ovesea teaches migrating application data and services. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Ovesea because it would provide for an automatic migration approach thus avoiding manual input that could lead to inefficiencies, errors, prolonged downtimes, and even system failures while also maintaining dependencies across the migration.

Zager, Parameshwaran, and Ovesea do not explicitly teach wherein the instructions upon execution cause the processor to: configure, before, during or after the migrating, one or more of: load-balancing, synchronizing a database, or routing infrastructure or reconfigure a component to assign a new network address to the component, so that communications are directed to the new network address.

However, Tang teaches wherein the instructions upon execution cause the processor to: configure, before, during or after the migrating, one or more of: load-balancing, synchronizing a database, or routing infrastructure or reconfigure a component to assign a new network address to the component, so that communications are directed to the new network address ([0013] live migration through load balancing).

Tang and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Tang teaches orchestrating and provisioning resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Ovesea in view of Tang because it would maintain the completeness and consistency of the computing environment for cloud computing resource management in an enterprise data center.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran as applied to claim 15 above, and further in view of Ovesea in view of Huang et al. (US 2015/0058486) (hereinafter Huang as previously cited) in view of Rolia.

As per claim 27, Parameshwaran teaches configure a load-balancing and/or routing infrastructure or reconfigure a network address used by a program to direct communications to a migrated portion of the workload at the target infrastructure and to the first component at the source infrastructure ([0051]; [0054]; [0087]-[0090] configure target host to ensure the planned migration may be accomplished successfully).

Zager and Parameshwaran do not explicitly teach wherein the topology model refers to one or more service models, wherein, during the migration, the dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology model and wherein the instructions upon execution cause the system to: determine that a first component of the workload is not migrateable to the target infrastructure or that the first component of the workload is to be kept at the source infrastructure.

However, Ovesea teaches wherein, during the migration, the dependency relationships among the multiple related service components are maintained among the multiple related service components according the topology model ([0054] execution multiple migrations so long as any dependency relationships between migration components and/or between migration steps are respected or maintained).

Ovesea and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Ovesea teaches migrating application data and services. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Ovesea because it would provide for an automatic migration approach thus avoiding manual input that could lead to inefficiencies, errors, prolonged downtimes, and even system failures while also maintaining dependencies across the migration.

Zager, Parameshwaran, and Ovesea do not explicitly teach wherein the topology model refers to one or more service models, wherein the instructions upon execution cause the system to: determine that a first component of the workload is not migrateable to the target infrastructure or that the first component of the workload is to be kept at the source infrastructure; and configure a load-balancing and/or routing infrastructure or reconfigure a network address used by a program to direct communications to a migrated portion of the workload at the target infrastructure and to the first component at the source infrastructure.

However, Huang teaches wherein the instructions upon execution cause the system to: determine that a first component of the workload is not migrateable to the target infrastructure or that the first component of the workload is to be kept at the source infrastructure ([0043]; [0054]-[0055] determine that migration cannot be done or performed).

Huang and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Huang teaches migrating an application from a source environment to a target cloud. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Ovesea in view of Huang because it would provide for determining the feasibility and configured options for the migration.

Zager, Parameshwaran, Ovesea, and Huang do not explicitly teach wherein the topology model refers to one or more service models.

However Rolia teaches wherein the topology model refers to one or more service models (abstract; [0010]; [0020]; [0022]; [0024]).

Rolia and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Rolia teaches topology and service models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Ovesea, and Huang in view of Rolia because it would provide for a way to creates a capacity planning scenario including maintaining topology and service models.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran, and further in view of Hsuan.

As per claim 20, Zager teaches the invention substantially as claimed including a method performed by a system comprising a hardware processor, comprising: 
	deriving ([0040]; [0044]; [0064] discover data and objects for the topology and discovery data) a topology model by collecting and storing in a configuration management database ([0028] storage, data, and extraction layers for gathering data and including it in a database) of a corresponding service model previously instantiated and provisioned by a source infrastructure (abstract; [0004]; [0008]; [0016]-[0018]; [0055]; [0066]; [0069] legacy topology of a first configuration management system), the one or more previously instantiated and provisioned workload service instances comprising multiple related service components of the corresponding service model and comprising resources and tasks and the topology model representing dependency relationships among the multiple related service components (fig. 2, 5-7; abstract; [0008]; [0056]-[0059]; [0067]-[0068] related service objects, task sequences, deployments, collections, clients and their related dependencies); 
	migrating, responsive to the derivation and based on the topology model, the multiple related components of the workload represented by the topology model from the source infrastructure to a target infrastructure different from the source infrastructure ([0040]; [0043]-[0044]; [0064] migrate data and objects based on discovery and system topology for example from a SCCM system to a different non-SSCM system infrastructure).

Zager does not explicitly teach responsive to receiving a migration request, analyzing service model configuration information describing one or more service instances of a workload and configuring a load-balancing and/or routing infrastructure based on the topology model to direct communication to a new network address associated with the workload migrated to the target infrastructure.

However, Parameshwaran teaches responsive to receiving a migration request, analyzing service model configuration information describing one or more service instances of a workload ([0090] analyze workloads and topology in response to a migration request).

Parameshwaran and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Parameshwaran teaches analyzing workloads and topologies based on a migration request. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zager in view of Parameshwaran because it would provide for a way to preserve dependencies and other data across the migration of topologies of different management systems via the analysis of said topologies.

Zager and Parameshwaran do not explicitly teach configuring a load-balancing and/or routing infrastructure based on the topology model to direct communication to a new network address associated with the workload migrated to the target infrastructure.

However, Hsuan teaches configuring a load-balancing and/or routing infrastructure based on the topology model to direct communication to a new network address associated with the workload migrated to the target infrastructure ([0006] perform load balancing; [0027]-[0029]; [0036]; [0045] determine which addresses are affected and might change due to the migration based on the topology information).

Hsuan and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Hsuan teaches determining which addresses might change due to a migration. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager and Parameshwaran in view of Hsuan because it would provide for a way to identify the location of migrated data and resources via any reconfigured addresses due to the migration.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan in view of Maes as applied to claim 21 above, and further in view of Chen in view of Hejlsberg.

As per claim 22, Parameshwaran teaches wherein the migrating is performed by a migration service that is invoked responsive to the calling of the API ([0120]).

Zager, Parameshwaran, Hsuan, and Maes do not explicitly teach wherein the service topology model comprises a declarative or prescriptive blueprint, wherein the one or more 

However, Chen teaches wherein the one or more previously instantiated and provisioned service instances of the workload comprises plural Day-2 operations of the service model ([0001] the generic application blueprint system may treat all day-2 operations as update).

Chen and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Chen teaches day-2 operations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, and Maes in view of Chen because it would provide a single approach for all types of applications, and may predetermine which operations are allowed to be executed at which points.

Zager, Parameshwaran, Hsuan, Maes, and Chen do not explicitly teach wherein the service topology model comprises a declarative or prescriptive blueprint.

However, Hejlsberg teaches wherein the service topology model comprises a declarative or prescriptive blueprint ([0075]).

Hejlsberg and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan as applied to claim 20 above, and further in view of Maes and Ghosh.

As per claim 23, Zager, Parameshwaran, and Hsuan do not explicitly teach wherein the service model comprises one of Topology and Orchestration Standard for Cloud Application (TOSCA), HCM Sequential, topology and universal models, CloudFormation, OpenStack Heat, OpenStack Python provisioning, and Terraforms and wherein the migration comprises auto-migration that provides a Platform as a Service (PaaS) behavior and/or a Container as a Service (CaaS) behavior for a workload without restrictions imposed by PaaS and/or Caas and further comprising: bursting the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload.

However, Maes teaches wherein the service model comprises one of Topology and Orchestration Standard for Cloud Application (TOSCA), HCM Sequential, topology and universal models, CloudFormation, OpenStack Heat, OpenStack Python provisioning, and 

Maes and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Maes teaches TOSCA and PaaS. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Hsuan in view of Maes because Maes describes policies that define what actions are to take place within the topology should a problem arise or an incident be raised during deployment of the topology.

Zager, Parameshwaran, Hsuan, and Maes do not explicitly teach bursting the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload.

However, Ghosh teaches bursting the workload from the source infrastructure to the target infrastructure, whereby the workload is maintained at the source infrastructure and one or more new service instances of the workload at the target infrastructure provides a workload contribution that scales the workload ([0004]-[0006]; [0018]; [0066] cloud bursting and scaling).

Ghosh and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Ghosh teaches cloud bursting and scaling. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, and Maes in view of Ghosh because it would provide for a flexible and dynamic system topology to meet changing system demands.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan as applied to claim 20 above, and further in view of Killamsetti in view of Rolia.

As per claim 28, Zager further teaches wherein the multiple related service components of the workload comprise an arrangement of resources and resource executable service code (fig. 2 and 5-7).

Zager, Parameshwaran, and Hsuan do not explicitly teach wherein the topology model refers to one or more service models, wherein migrating the comprises: performing a coarse copy of a state and data of the workload from the source infrastructure to the target infrastructure; and performing a delta copy of the state and data of the workload from the source infrastructure to the target infrastructure, wherein performing the delta copy of the state and data of the workload from the source infrastructure to the target infrastructure comprises copying changes in values of 

However, Killamsetti teaches wherein the instructions are executable on the processor to migrate the workload by: performing a coarse copy of a state and data of the workload from the source infrastructure to the target infrastructure (abstract; [0017]; [0025]; [0064] full snapshots); and performing a delta copy of the state and data of the workload from the source infrastructure to the target infrastructure, wherein performing the delta copy of the state and data of the workload from the source infrastructure to the target infrastructure comprises copying changes in values of the state and data of the workload between a current state and data of the workload and the state and data copied in the coarse copy (abstract; [0017]; [0025]; [0064] delta and incremental snapshots).

Killamsetti and Zager are both concerned with virtual resources. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Killamsetti teaches delta and full snapshots of data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Hsuan in view of Killamsetti because it would provide for a way to restore system state based on a prior snapshot of the system.

Zager, Parameshwaran, Hsuan, and Killamsetti do not explicitly teach wherein the topology model refers to one or more service models.

However, Rolia teaches wherein the topology model refers to one or more service models (abstract; [0010]; [0020]; [0022]; [0024]).

Rolia and Zager are both concerned with computing system topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Rolia teaches topology and service models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, and Killamsetti in view of Rolia because it would provide for a way to creates a capacity planning scenario including maintaining topology and service models.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan as applied to claim 20 above, and further in view of Tang in view of Bernat et al. (US 2019/0379613) (hereinafter Bernat as previously cited) in view of Alatorre et al. (US 2011/0314069) (hereinafter Alatorre as previously cited).

As per claim 29, Zager, Parameshwaran, and Hsuan do not explicitly teach wherein instantiating the workload comprises creating a concrete instance of a service, wherein provisioning of the workload comprises coupling first and second workloads to each other to enable the first and second workloads to communicate with each other, wherein migrating the workload comprises: associating a lifecycle management action with the topology model, the 

However, Tang teaches wherein instantiating the workload comprises creating a concrete instance of a service ([0047]-[0048]; [0104]; [0109]; [0138]-[0140]).

Tang and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Tang teaches orchestrating and provisioning resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Hsuan in view of Tang because it would maintain the completeness and consistency of the computing environment for cloud computing resource management in an enterprise data center.

Zager, Parameshwaran, Hsuan, and Tang do not explicitly teach wherein provisioning of the workload comprises coupling first and second workloads to each other to enable the first and second workloads to communicate with each other, wherein migrating the workload comprises: associating a lifecycle management action with the topology model, the lifecycle management action comprising a migration action to perform the migrating of the workload; and performing the lifecycle management action to perform the migrating.

However, Bernat teaches wherein provisioning of the workload comprises coupling first and second workloads to each other to enable the first and second workloads to communicate allocate one or more of the interconnects to enable communication between the workloads).

Bernat and Zager are both concerned with computing workloads. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Bernat teaches determining a quality of service for multiple workload interconnects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, and Tang in view of Bernat because it would provide for a way to satisfy a quality of service requirement for workload interconnects.

Zager, Parameshwaran, Hsuan, Tang, and Bernat do not explicitly teach associating a lifecycle management action with the topology model, the lifecycle management action comprising a migration action to perform the migrating of the workload; and performing the lifecycle management action to perform the migrating.

However, Alatorre teaches associating a lifecycle management action with the topology model, the lifecycle management action comprising a migration action to perform the migrating of the workload; and performing the lifecycle management action to perform the migrating (abstract; [0003]; [0039] lifecycle storage management for data within a cloud and automatic migration of data between storage tiers).

Alatorre and Zager are both concerned with computing workloads. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Alatorre teaches lifecycle storage management for data within a cloud and migration of data between storage tiers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, Tang, and Bernat in view of Alatorre because it would provide for a way to make policy recommendations to predict the value of data over time and offer an improved migration strategy for moving the data among storage tiers.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan in view of Tang in view of Bernat in view of Alatorre as applied to claim 29 above, and further in view of Bryant and Sekiguchi.

As per claim 30, Tang teaches provisioning resources on the target infrastructure to support the workload once migrated ([0058]; [0112]; [0175] provision resources) and Alatorre teaches wherein the lifecycle management action enables auto-migration of the workload triggered by a system (abstract; [0003]; [0039] lifecycle storage management for data within a cloud and automatic migration of data between storage tiers).

Zager, Parameshwaran, Hsuan, Tang, Bernat, and Alatorre do not explicitly teach: after migration, deploying one or more new service instances of the workload at the target infrastructure; and after migration, deleting the one or more service instance of the workload at the source infrastructure.

However, Bryant teaches after migration, deploying one or more new service instances of the workload at the target infrastructure ([0053] deploying the second subset of virtual machine(s) to the second set of powered hardware components after completion of migrating of the first subset of virtual machine(s)).

Bryant and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Bryant teaches migrating virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, Tang, Bernat, and Alatorre in view of Bryant because it would provide for live migration of virtual machines ensuring continuity of system operations.

Zager, Parameshwaran, Hsuan, Tang, Bernat, Alatorre, and Bryant do not explicitly teach after migration, deleting the one or more service instance of the workload at the source infrastructure.

However, Sekiguchi teaches after migration, deleting the one or more service instance of the workload at the source infrastructure ([0082] when the migration is completed, the migration control apparatus deletes the source VM).

Sekiguchi and Zager are both concerned with workload migrations. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Sekiguchi teaches migrating virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, Hsuan, Tang, Bernat, Alatorre, and Bryant in view of Sekiguchi because it would provide for a way to determine the migration time for migrating virtual machines.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zager in view of Parameshwaran in view of Hsuan as applied to claim 20 above, and further in view of Yadav et al. (US 2015/0124645) (hereinafter Yadav as previously cited).

As per claim 31, Zager, Parameshwaran, and Hsuan do not explicitly teach wherein the one or more previously instantiated and provisioned service instances of the workload comprises plural Day-1 operations of the service model and wherein the components of the workload comprise virtual machines, a service, and a resource that are interrelated by relationships.

However, Yadav teaches wherein the one or more previously instantiated and provisioned service instances of the workload comprises plural Day-1 operations of the service model ([0057]-[0058] provisioning of services) and wherein the components of the workload comprise virtual machines, a service, and a resource that are interrelated by relationships ([0028]; [0053]; [0058]-[0059]).

Yadav and Zager are both concerned with computing topologies. Zager teaches migrating services and clients from a legacy topology to a new topology between configuration management systems while Yadav teaches provisioning services in legacy mode in a data center network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zager, Parameshwaran, and Hsuan, in view of Yadav because it would provide for the automatic provisioning of services within a network.

Response to Amendment
The amendment filed 10/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: As per claims 1, 15, and 20 discover/derive/deriving, responsive to “receiving” a migration request. The amendments filed on 10/29/2020 to independent claims 1, 15, and 20 including discover/derive/deriving, responsive to “receiving” a migration request raise the issue of new matter. Nowhere in the disclosure of the instant application is there support for the discovery/derive/deriving responsive to "receiving" a migration request. Rather the Instant Specification recites that the migration occurs responsive to receiving a migration request. Applicant is required to cancel the new matter in the reply to this Office Action.

The amendment filed 03/08/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall As per claims 1, 15, and 20 “previously instantiated and provisioned”. More specifically the aforementioned new matter does not appear in the instant specification. Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments have been considered but are not persuasive.

In the Remarks on pg. 11-12 Applicant attempts to explain that a service instance is a concrete instance that can be executed or operated. However, the examiner finds Applicant’s explanation to be inadequate. Namely, what does “concrete” mean in the context of the disclosure? Additionally, how can a term (i.e. “service”) be used to define itself (i.e. “a service instance is a concrete instance”)? Applicant has failed to clarify the ambiguities in the claim as requested.

In the Remarks on pg. 15 Applicant argues that in Zager no topology is discovered and no analysis of a service model is disclosed in any form, and Parameshwaran does not analyze service model configuration describing the service instances. The examiner respectfully disagrees. Firstly, the discovery data recited by Zager in [0040] is data that has been discovered. [0044] of Zager clearly teaches that data is discovered while [0064] teaches that a system can discover objects. Secondly, Parameshwaran [0090] (and not Zager) teaches that resource consumption, the topology of the environment, and all other running or executed workloads are 

On pg. 16 of the Remarks Applicant states that Ghosh’s cloud bursting is applicable to virtual machines and does not teach a workload being bursting. The examiner respectfully disagrees. On pg. 11 of the Remarks Applicant states that a workload can comprise components such as virtual machines which is also supported by paragraph 25 of the instant specification. Therefore a workload is equivalent to virtual machines and Applicant’s argument is rebutted using Applicant’s own admission and specification.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021